Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on November 11, 2021 is acknowledged.  The traversal is on the ground(s) that claims 18-20 have been amended to depend from claim 1.  This is not found persuasive because these claims continue to be directed to a different process, i.e. a dehydrogenation process, irrespective of the dependency and the catalyst preparation steps.  Furthermore, the limitations of claims 18-20 would not further limit the catalyst preparation method in any substantive manner.
With respect to the conclusion that examination of all claims would not present an undue burden, such is an incorrect position.  The examination of a catalyst composition, a method for making a catalyst composition and a method for hydrocarbon dehydrogenation will be expected to involve substantially different questions of patentability.  The fields of search for the several inventions are completely divergent.  The search strategies, prior art analysis and prior art application will be distinctly different for each of the inventive groups.  Accordingly, serious burden would be encountered absent a restriction requirement. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks clarity in the recitation of a “first” cobalt precursor in the absence of any second cobalt precursor.  Moreover, the final paragraph of the claim is highly confusing in the reference to “the cobalt precursor having an oxidation number of 2+” and “the alkali metal having an oxidation number of 1+”, for which there is no antecedent basis present earlier in the process.  It would appear that these materials are formed by the thermal treatment step, but such is not set forth by the claim.  Further, the claim recites that “the cobalt having an oxidation number of 2+ …while the cobalt having an oxidation number of 2+ is tetrahedrally coordinated”.  It is considered that the cobalt atoms are in isolated atomic form and they are tetrahedrally coordinated in the siloxane ring, but the claim does not specifically state this position.  There is further no antecedent basis for the recitation of “the three-membered siloxane ring” anywhere in the claim priror to the second to last line.
and they are tetrahedrally coordinated in the siloxane ring, but the claim does not specifically state this position.  There is further no antecedent basis for the recitation of “the three-membered siloxane ring” anywhere in the claim priror to the second to last line.
	Claim 15 references “the cobalt precursor” of claim 1, but claim 1 recites only a “first cobalt precursor”.

Allowable Subject Matter
This application may contain allowable subject matter upon entry of acceptable amendments to the presented claims.
US 9,192,919 and EP 3 928 864 are the closest prior art of record.  US 9,192,919 does not suggest the addition of an alkali metal ion, or the requirement that the addition precedes the cobalt fixing step.  Although the addition of an alkali metal to a dehydrogenation catalyst to improve thermal stability is known in hydrocarbon conversion technology, the specific process steps requiring its placement prior to the cobalt, and thus concomitantly directing the specific siting location of the cobalt, as a means to prevent subsequent aggregation of the cobalt, is not suggested by the prior art.  EP 3 928 864 discloses an almost identical process for making a catalyst, and mentions that alkali metals are known to be employed to introduce thermal stability.  The reference teaches the avoidance of alkali metals in this specific process because the support will rapidly decrease in volume during dehydrogenation.  See paragraph [0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jimenez et al. explore cobalt single atom active sites formed from a silica synthesis mixture by electrostatic interaction.  Goldsmith et al. describe single site metal ion atomically dispersed on silica supports.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732